DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Grunberger on 7/12/2022.
The application has been amended as follows: 
Claim 19, line 6 “main peaks the radar signal” is amended to --“main peaks in the radar signal--.
Claim 19, line 20 "the determined interpolated signal section" is amended to -- a determined interpolated signal section--.
Claim 20, line 9 “main peaks the radar signal” is amended to --“main peaks in the radar signal--.
Claim 20, line 23 "the determined interpolated signal section" is amended to -- a determined interpolated signal section--.
Allowable Subject Matter
Claims 11-12, 15-16, and 19-24 allowed.
The following is an examiner’s statement of reasons for allowance: Mato (JP 2009139321) and Ota (US 20130166239) do not teach nor make obvious (claim 11, 19, and 20) performing an inverse Fourier transformation on the ascertained main peaks to obtain a main peak signal in the time domain: determining an auxiliary signal in the time domain by either: removing the main peak signal from the radar signal in the time domain; or removing the main peaks from the radar signal in the frequency domain to obtain the auxiliary signal in the frequency domain, and performing an inverse Fourier transformation to convert the auxiliary signal from the frequency domain to the time domain; identifying a region of disturbance in the radar signal in the time domain based on an analysis of the auxiliary signal in the time domain.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648